Title: To Thomas Jefferson from David Ross, 12 February 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Arrowfield 12th. February 1781.

I am just now honour’d with your favour of this date. This morning I despatch’d a Waggon with a parcel of Tent stuff and Cloth nearly enough for Colo. Bufords troops. I have an agent at South quay in search of blankets and some other woolens. I expect an answer to day.
I shall exert my best endeavours to procure the articles Your Excellency mentions. As well the Credit as the interest of the State is engaged, that their troops should take the field like Soldiers.
I often hear it mentioned in a transient Manner that the troops at Chesterfield Courthouse are very Naked, destitute of every thing almost. About next wednesday I shall have occassion to send as far  as Alexandria on Account of the Tobacco purchase and mean to take that opportunity to look for such articles as cannot be procured this way. If there be any other articles wanted than what you’ve mention’d, ‘tis probable you may know by that time. I will wait upon you for that purpose. I have Wrote to two men below that carry on a Shoe factory to considerable extent to know what quantity they can deliver weekly. You seem’d uncertain how the State was provided with that article.
I am much affraid hats cannot be got. Caps I expect must be made for the men. I have been with Mr. Harrison about his blankets. He has got Copy of an Invoice and bill of Lading for the blankets but has no advice of the arrival of the ship; I have engaged the Blankets and urged him in the most pressing manner to send to Maryland in search of them.
I am happy to see by your Excellency’s letter that we continue successfull to the Southward. I have heard nothing worth mentioning since my last.
I am with the greatest Regard Your most huml Servt,

David Ross

